NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL A. BRUZZONE,                            No. 21-16108

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01279-WHA

 v.
                                                MEMORANDUM*
INTEL CORPORATION; ARM, INC.,

                Defendants-Appellees,

and

EVANGELINA ALMIRANTERENA; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Michael A. Bruzzone appeals pro se from the district court’s order denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his post-judgment motion in his action alleging claims arising from a previous qui

tam action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a denial of a Federal Rule of Civil Procedure 60(b) motion. Valdivia

v. Schwarzenegger, 599 F.3d 984, 988 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in denying Bruzzone’s Rule

60(b) motion because Bruzzone presented no basis for post-judgment relief. See

Fed. R. Civ. P. 60(b); Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082, 1093

(9th Cir. 2003) (relief under Rule 60(b) is not warranted unless the moving party

can show: (i) “newly discovered evidence” within the meaning of Rule 60(b); (ii)

that, with the exercise of due diligence, could not have been discovered earlier; and

(iii) that earlier production of which would have likely changed the disposition of

the case).

      We reject as meritless Bruzzone’s contentions that the district court was

biased against him.

      AFFIRMED.




                                         2                                    21-16108